Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding applicants comments directed at the claim objections. As was discussed with Attorney Nidhi Malla during a telephonic conversation on 6/1. The scope of the language encompasses an interpretation that data points (i) and (ii) can be the same data point and therefore would yield to claim 2 and all its dependent being impossible to perform. 
Regarding applicant’s arguments directed at the rejection of claim 6 under 35 USC 112, the examiner respectfully withdraws the previous rejection in light of the amendments. The examiner respectfully points to new issues arising from the amendment to claim 6, and a new grounds of rejection can be found below.
	Regarding applicant’s arguments on pages 7-10 directed at the rejection of the independent claims under 35 U.S.C. 102 and 35 U.S.C. 103. Examiner respectfully agrees in part. A new grounds of rejection can be found below in light of the amendments.
	Regarding applicant’s arguments on pages 10-13 directed at the rejection of claims 1-18 under 35 U.S.C. 101. 
	Applicant argues that the claims are patent eligible under prong 2 Step 2A, the examiner respectfully disagrees for the following reasons. Applicant argues the improvement of data buffering and recording technology, examiner notes that these are the benefits provided by iterative point fit algorithms such as douglas-peucker algorithm. The algorithm is made to address extreme data points using distance thresholds. The buffering being performed is essential in the tracking that must be performed by the algorithm itself through the iterative step. The Douglas-Peucker algorithm must retain the output of the line simplification, but uses an iterative approach for cyclically processing the input data points, therefore there is a data structure required for temporary storage of cycle data, and a master, or results array for aggregating information from all the cycles until all the data points are processed. The claims are directed at implementing the steps of the algorithm, which is considered to be the abstract idea itself. Examiner believes that the claims do not recite “additional elements that integrate the judicial exception into a practical application”.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concepts/algorithms such as Ramer-Douglas-Peucker, Douglas-Peucker also knows as line-simplification or iterative endpoint fit, without significantly more. The claim(s) recite(s):
	Regarding claim 1, the claim recites steps obtaining a stream of raw data, examiner notes that the line simplification algorithms take in data points for the line. Performing a data set simplification algorithm of a first set of data, line simplification algorithms are iterative, and take in chunks of data, cycles created to run the iterative algorithm on. The method then proceeds to determine data points that are to be recorded for the first cycle of data, line simplification algorithms such as Douglas-Peucker use a tolerance threshold often expressed as epsilon that is used to identify extrema and make a decision on keeping the data point as an anchor. The method then accepts new data, the examiner notes that iterative process mentioned before. The method then stores the information, examiner notes that outputting and keeping track of anchor points is part of the line simplification as it is aggregated in the end to give a full path. The method then iterates similarly over the second cycle of data, the iterative process being part of line simplification algorithms such as Douglas Peucker. The additional elements such as the buffer and data store are inherent in the algorithm, for example the Douglas Peucker pseudocode which requires an array for the current cycle and an array for the total line. Therefore, these additional elements are elements used for performing the abstract idea and are therefore not considered to be significantly more. The examiner notes that these are not considered to be practical applications because it does not impact or change the performance of the method itself, the method is not directed at any particular data, nor does it require any modifications of the algorithm for practical application and is therefore it is not integrated into a practical application. 
	Regarding claims 2-3, 5-6, are directed at the specific data points that are used for line simplification algorithm such as Douglas Peucker and are therefore directed at mathematical concepts/algorithms. Claims 4, 7-9 describe logical steps of data management in mathematical algorithms, such as how many data points are processed at once, what triggers the algorithm (input), what limits are to be defined when using the algorithm, how many numbers to retain (array size), averages, comparisons, and other well-known operations in a mathematical algorithm such as the Douglas Peucker algorithm. Claims 10-11 are directed at a broad application of the algorithm by indicating the data is in regards to an “asset” and the data is obtained to a control unit. The examiner notes that these are not considered to be practical applications because it does not impact or change the performance of the method itself, the asset and the ECU are not functionally part of the performance of the method, and therefore it is not integrated into a practical application. 
	Claims 12-18 inherit the same interpretation as claim 1-11 above for reciting similar limitations. 

Claim Objections
	Regarding claims 2-3, the claims recite limitations directed at data points 1 and 2: “ wherein the group of carry-over data points comprises: (i) a last data point added to the first cycle of data; and Application No.: 17/194,6593 Docket No.: G0885.70076US01 Response to Office Action dated January 6, 2022 (ii) a last data point determined to be recorded in the second data store from the first cycle of data or a last recorded data point from an earlier cycle of data.”. The examiner respectfully notes that these data points can be the same data point. Further clarification/correction is required, for all claims with similar limitations such as claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the second data store" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the “the second data store” as “the data store”.
	Regarding claim 6, the claim recites “the first data store”. There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the “the first data store” as “the data store”.
	Regarding claim 6, the claim recites “following performance of the dataset simplification algorithm: generating (i) a placeholder data point at a location of a new data point added to the first data store, wherein the placeholder data point immediately follows”. Examiner notes that this occurs after the dataset simplification, but the examiner is unsure how the new data point is added to the first store, when the first cycle data points have not been recorded yet. Furthermore, examiner is not sure if this is directed at the first or second performance of the dataset simplification making the claim indefinite. Furthermore, the examiner is not sure if the placeholder data point “location” is a place in the buffer, or recorded in the datastore, making location ambiguous.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prytz et al. (US 20160321154 A1).

Regarding claim 1, Prytz teaches a method comprising: (0007; method) 
obtaining a stream of raw data; (0041; receiving a stream of data samples)
storing a first set of data points from the stream of raw data in a first cycle of data in a data buffer; (Figs 3A-4E; 0041; storing the data received from the stream in a fixed size buffer)
 performing a dataset simplification algorithm on the first cycle of data (0044-0045; analyzing the data to determine local minima and maxima in the cycle of the data set; examiner notes there must be some type of mathematical relationship for a computer to determine the local maxima and minima  and is therefore equivalent to the dataset simplification algorithm) to determine whether one or more data points (local minima and extrema) from the first cycle of data in the data buffer are to be recorded; (0044-0045; determining local extrema data to be recorded in the fixed size buffer)
in response to determining that one or more data points from the first cycle of data in the data buffer are to be recorded, recording the one or more data points (extrema values) from the first cycle of data in a data store different than the data buffer;(0044-0045; prior to removing the oldest extrema from the fixed buffer the system calculates a pseudo-cycle and stored the information into memory that is not the fixed buffer)
preparing the data buffer for a second cycle of data, (more incoming data points from the stream) including determining, from the first set of data points in the data buffer, a group of carry-over data points (extrema values not removed from the buffer)to be included in the second cycle of data; (Fig 3A-4E; 0044-0047; once the oldest value is removed, the system continues to receive more stream data points; the other extrema remain in the fixed size buffer)
 storing a second set of data points from the stream of raw data in the second cycle of data in the data buffer, (0047; Fig 3A-4E; new data is received and calculations are made to determine if the new data is an extrema value and storing the data point in the fixed buffer)
 wherein: the second cycle of data in the data buffer includes the group of carry-over data points and the second set of data points, (Figs 3A-4E; 0047; extrema data points remain stored in the fixed buffer)
and the group of carry-over data points are included in the data buffer prior to storing the second set of data points in the second cycle of data in the data buffer; (Figs 3A-4E; 0044-0047; extrema data points remain stored in the fixed buffer)
 	performing the dataset simplification algorithm on the second cycle of data to determine whether one or more data points from the second cycle of data in the data buffer are to be recorded; (Figs 3A-4E; 0047-0048; calculation pseudo-cycle and extrema information on the new incoming date to determine which data points to store in the fixed buffer and which data to store in memory)
 	and in response to determining that one or more data points (extrema) from the second cycle of data in the data buffer are to be recorded (new data stored in the buffer), recording the one or more data points from the second cycle of data in the data store (storing important information about the cycle in memory)(Figs 3A-4E; 0044-0048; calculation pseudo-cycle and extrema information on the new incoming date to determine which data points to store in the fixed buffer and which data to store in memory; and storing the information related to the cycle in memory)

Regarding claim 2, Prytz teaches the method of claim 1, and is disclosed above, Prytz further teaches wherein the group of carry-over data points comprises: 
(i) a last data point added to the first cycle of data; (Fig 4B-4C; when L2 from the first cycle is removed, the buffer retains L6 which is the last data point of the first cycle of data)
and (ii) a last data point determined to be recorded in the second data store from the first cycle of data (the last recorded data point which is stored in memory different from the fixed buffer) (Fig 4B-4C; when L2 from the first cycle is removed, the buffer retains L6 which is the last data point of the first cycle of data)
or a last recorded data point from an earlier cycle of data. (Examiner notes this is an A or B limitation and examiner maps the A element of the or limitation)

Regarding claim 7 Prytz teaches the method of claim 1, and is disclosed above, Prytz further teaches wherein the dataset simplification algorithm is performed each time a new data point is added to the data buffer from the stream of raw data.  (Figs 3A-4E; 0044-0048; when deleting a data point from the buffer and adding a new data point performing a pseudo cycle calculation based on the data points, and the new extrema from the new data is then stored in the buffer)


Regarding claim 8, Prytz teaches the method of claim 1, and is disclosed above, Prytz further teaches wherein preparing the data buffer for the second cycle of data comprises removing, (deleting oldest extrema) each time a new data point is to be added to the data buffer, (adding new extrema) a least one significant data point from the data buffer, (oldest extrema) and retaining the remaining data points in the data buffer (oldest extrema is removed, new extrema is added, and the remaining data points of the buffer remain the same) (Figs. 3A-4E; 0044-0048; before deleting a data point from the buffer and adding a new data point performing a pseudo cycle calculation based on the data points, and the new extrema from the new data is then stored in the buffer)

Regarding claim 9, Prytz teaches the method of claim 1, and is disclosed above, Prytz teaches wherein the dataset simplification algorithm is performed upon satisfaction of a data logging trigger, wherein satisfaction of the data logging trigger comprises: the data buffer being filled; (the data buffer is full) a timer expiring; or a data point obtained from the stream of raw data deviating from an expected range in excess of a threshold amount. (Figs. 3A-4E; 0044-0048; when a new extrema is determined and the buffer is full, deleting the oldest extrema and retaining the newest extrema)

Regarding claim 10, Prytz teaches the method of claim 1, and is disclosed above, Prytz teaches wherein the raw data pertains to an asset, (Fig. 1; 0037; truck) and describes a property, state, or operating condition of the asset (0038-0044; stream data related to the truck is associated with a large number of components including physical parameters (property), rotational speed, expansion and contraction, and degrees of material fatigue (equivalent to property, state, and operating condition))



Regarding claim 11, Prytz teaches the method of claim 1, and is disclosed above, Prytz teaches wherein the stream of raw data is obtained from a data source onboard an asset, and the data source comprises an electronic control unit (ECU) of the asset or a sensor onboard the asset (0040; control unit data and information; 0043; stream data comes from sensors inside the turbocharger of the truck seen in Fig 1 and described in 0037-0040)

Regarding claim 12, the claim inherits the same rejection as claims 1 and 2 above for reciting similar limitations in the form of a device claim (0041; Control system 200 (see Fig 2) with processing units)
Regarding claim 16, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a device claim (0041; Control system 200 (see Fig 2) with processing units)
Regarding claim 17, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of a device claim (0041; Control system 200 (see Fig 2) with processing units)

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prytz et al. (US 20160321154 A1) as applied to claims 2, and 12 above in view of Elmar de Konig “psimpl generic n-dimensional polyline simplification” hereinafter Elmar

Regarding claim 3, Prytz teaches the method of claim 2, and is disclosed above, Prytz does not disclose wherein the group of carry-over data points further comprises: (iii) a data point between data point (i) and data point (ii) that deviates the most from a reference line defined through data point (i) and data point (ii)
In an analogous art Elmar teaches wherein the group of carry-over data points further comprises: (iii) a data point between data point (i) and data point (ii) that deviates the most from a reference line defined through data point (i) and data point (ii).  (Page 1; Fig 1; Shows two data points, with a third data point that deviates from the reference line; examiner notes that this is the Douglas-Peucker simplification algorithm, as seen in Fig 1, the second iteration now carries the 3 data points and is therefore equivalent to the carry-over technique)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Prytz to include the Douglas Peucker simplification algorithm as is taught by Elmar
	The suggestion/motivation for doing so is to better analyze data [page 1 – page 2]

Regarding claim 4, Prytz in view of Elmar teach the method of claim 3, and is disclosed above, Prytz teaches wherein the data buffer is limited in size to contain no more than four data points, (0048; fixed size buffer with four memory cells) including data point (i), data point (ii), data point (iii), and (iv) a new data point added to the data buffer to be considered for recordation (Figs 3A-4E; 0044-0048; see Figs 4C which includes 3 data points and then the 4th new data point added to the buffer, a calculation pseudo-cycle and extrema information on the new incoming date to determine which data points to store in the fixed buffer and which data to store in memory; and storing the information related to the cycle in memory)

Regarding claim 13, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a device claim (0041; Control system 200 (see Fig 2) with processing units)
Regarding claim 14, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a device claim (0041; Control system 200 (see Fig 2) with processing units)

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prytz et al. (US 20160321154 A1) in view of Elmar de Konig “psimpl generic n-dimensional polyline simplification” hereinafter Elmar as applied to claims 3 and 13 above, in view of Asente et al. (US 20170309045 A1)

Regarding claim 5, Prytz in view of Elmar teach the method of claim 3, and is disclosed above, Prytz does not explicitly teach but Elmar teaches wherein: performing the dataset simplification algorithm involves comparing, against a first threshold value, a distance of a data point to be considered for recordation to a reference line in accordance with the dataset simplification algorithm; and the method further comprises: (Page 1; Page 2; Fig 1; In the iterative approach a distance from the reference line is determined and compared with a tolerance threshold, in order to determine if the distance is above or below a specified tolerance threshold, in order to determine if the data point should be kept as a key data point)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Prytz to include the Douglas Peucker simplification algorithm as is taught by Elmar
	The suggestion/motivation for doing so is to better analyze data [page 1 – page 2]
Prytz in view of Elmar do not explicitly teach comparing, against a second threshold value that is less than the first threshold value, a distance of data point (iii) to a relevant reference line as defined by the dataset simplification algorithm; and when it is determined that the distance of data point (iii) to the relevant reference line is greater than the second threshold value, forcing data point (i) to be recorded 
In an analogous art Asente teaches comparing, against a second threshold value that is less than the first threshold value (0068; 0070; dynamically adjusting distance threshold that is adaptive therefore it can increase and decrease and is equivalent to “is less than the first threshold”), a distance of data point (iii) (0068; distance of input center point) to a relevant reference line as defined by the dataset simplification algorithm (to an arc radius); and when it is determined that the distance of data point (iii) to the relevant reference line is greater than the second threshold value, (Fig 8B; 0068-0071; the distance from input center point 810 to 804 is greater than the threshold distance D) forcing data point (i) to be recorded (0042; 0046; 0047; Ramer-Douglas-Peucker algorithm used for path sampling, the resolved paths are stored in memory; [0065] the resolved paths are stored in matrices)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Prytz in view of Elmar to include Ramer-Doulas-Peucker algorithm using multiple thresholds as is taught by Asente
	The suggestion/motivation for doing so is to better analyze and improve path and curve analysis [0001-0005] 

Regarding claim 15, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a device claim (0041; Control system 200 (see Fig 2) with processing units)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prytz et al. (US 20160321154 A1) as applied to claim 12 above, in view of Fryer et al. (US 20120226391 A1)

Regarding claim 18, Prytz teaches the device of claim 12, and is disclosed above, Prytz does not explicitly teach further comprising a communication interface to transmit the simplified data to a server
	In an analogous art Fryer teaches further comprising a communication interface to transmit the simplified data to a server (0037; 0039; 0042; providing by the in-vehicle device, vehicle telematics and collected data to the server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Prytz to include sending vehicle telematics and collected data to a vehicle information server as is taught by Fryer
	The suggestion/motivation for doing so is to better manage and provide information and services to vehicles [0002-0003]

Claims Notice
Claim 6 is not rejected in view of the prior art made of record, however is rejected under 35 U.S.C. 101 and 35 U.S.C. 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker Jr. et al. (US 20220171753 A1): [0015] A method for comparing a target address with a base address is described herein. The method is made up of the steps of (1) receiving the base address in text format, (2) looking up a base location information for the base address, (3) calculating a base geohash from the base location information, (4) receiving the target address in text format, (5) looking up a target location information for the target address, (6) calculating an target geohash from the target location information, (7) subtracting the target geohash from the base geohash, resulting in a difference, (8) normalize the difference, and (9) comparing the difference to a first threshold value. If the difference is less than or equal to the first threshold value, returning an indication of a match. If the difference is greater than the first threshold value, calculating a score Levenshtein distance between the target address and the base address in the target, and returning the indication of the match if the score Levenshtein distance is greater than a second threshold value. [0016] In the method, the base location information, and the target location information, each could be a longitude value and a latitude value. The method could also include the step of calculating the geohash by combining bits of the longitude value with the bits of the latitude value, where even bits in the geohash are taken for the longitude value and odd bits in the geohash are taken for the latitude value. The method could also include the step of taking an absolute value of the difference. The normalizing of the difference could involve finding a most significant bit of the difference where the most significant bit is found with a log2 function or a shift loop algorithm. The normalizing of the difference could involve dividing the most significant bit location value in the difference by five.  [0017] A method for locating a target address in a watch list is also described here. The method is made up of the steps of (1) receiving the target address in text format, (2) looking up a target location information for the target address, (3) calculating an target geohash from the target location information, (4) adding a first threshold value to the target geohash resulting in a geohash high range, (5) subtracting the first threshold value to the target geohash resulting in a geohash low range, (6) extracting all extracted records in the watch list, where the extracted records contain a watch list geohash value between the geohash low range and the geohash high range, and (7) identifying the extracted records as matching the address target. [0018] A method for locating a target address in a watch list could also include the step of (8) looping through the watch list records, if the there are no extracted records, and calculating a score Levenshtein distance between the target address and a watch list address in the watch list, and returning each watch list record where the score Levenshtein distance is greater than a second threshold value. The target information could be a longitude value and a latitude value.
Corbiere et al. (US 20220090933 A1): [0023] Advantageously, the data record recorded in the database of bends furthermore comprises at least one parameter from among the following group: [0024] a bend identifier, [0025] for each point of the bend, the angle of the road section at said point, corresponding to the angle formed by a segment linking the current point to the previous point and a segment linking the current point to the following point, [0026] for each point of the bend, the distance of the road section between the point and the previous point, [0027] for each point of the last bend, the value of the indicator of curvature computed for the point, and [0028] if at least one of the computed indicators of curvature exceeds a second threshold greater than the first one, an indicator of the hazardousness of the bend. [0029] Advantageously, the step of selecting the points marking a curvature of the section is implemented by applying the Douglas-Peucker algorithm. [0030] Implementing the Douglas-Peucker algorithm comprises comparing a distance between a point of the section and a segment linking the ends of the section with a threshold distance, and the threshold distance is preferably determined on the basis of parameters of the road section, comprising: [0031] nature of the road network to which the section belongs, [0032] acquisition frequency of the points of the section, [0033] accuracy level with regard to the geographical coordinates of the points of the section.
Chojnacki et al. (US 6366851 B1): (77) Referring again to FIG. 16D, it was stated above that the second and third data points in FIG. 16D are marked for discarding. Although the data representing the second and third data points are not used in the formation of shape point data for the geographic database 100, they may not be actually thrown away. Instead, the second and third data points (along with the rest of the smoothed fused data, including the discarded data points) may be stored in a data archive 466. The data in the data archive 466 may be used at a later time to form different databases having different levels of accuracy. For example, if a database with a greater accuracy is desired at some later time, a different, lower threshold distance would be specified in the shape point generation program 400. Then, the shape point generation program 400 would be run again using the smoothed fused data that had been stored in the data archive 466. When run with the lower distance threshold, some of the smoothed fused data points that had been marked as discarded the first time would be selected as proto-shape points when the shape point generation program is run again. (Similarly, some of the fused data points that had been selected the first time may not be selected the second time.)
Flug et al. (US 20200033142 A1): 0068] As an alternative to the method described above, the Douglas-Peucker algorithm can also be applied first to the altitude profile, i.e. with respect to the attributes altitude and the projection onto the latitude. Z4 is also first identified as a significant node, since a direction change of the altitude or the segment gradient is present here. The first approximation here is consequently not a segment between K1 and K2, but a start is made with the second approximation which is given by a first segment between K1 and Z4 and a second segment between Z4 and K2. To check whether this approximation is adequate, the intermediate node from amongst the intermediate nodes Z1, Z2 and Z3 that has the greatest distance from the segment between K1 and Z4 is searched for. This is Z1. Since the distance is smaller than a threshold value, the approximation is adequate, and Z1, Z2, and Z3 can be removed. To check whether the second approximation is adequate, the intermediate node from amongst the intermediate nodes Z5, Z6, Z7 and Z8 that has the greatest distance from the segment between Z4 and K2 is furthermore searched for. This is Z6. Since the distance is greater than the threshold value, the second approximation through the segment between Z4 and K2 is not adequate.
Hasegawa et al. (US 9536561 B1): (36) In various embodiments, if the tape drive has multiple wraps of data bands, then the proximate distance may be much larger than a single wrap data band. The proximate distance may be determined by a user or by a system, and may be configurable based on the type or model of the tape drive. For example, a tape drive may contain six wraps of data bands passing in close proximity to each other. The proximate distance for the tape drive with six wraps may contain six time the proximate distances as a single wrap data band. The proximate distances may be determined by the points where the index of the IP would come in an overlapping proximity of the data set or backup index partition. The tape controller may have access to the CM, which may store a set of proximate distances. The set of proximate distances may include one or more upper and lower distance thresholds of the proximate distance. If the index to be written on the IP is within the any of the upper and lower distance thresholds, the dummy index may be written until the index is outside all of the upper and lower distance thresholds.
Cui et al (US 20170219360 A1): A tracking server receives GPS data from a location tracking device located in a vehicle. The GPS data describes a path that is representative of a pathway of the vehicle used to complete a trip from a starting location to a destination location. The tracking server identifies noisy GPS data included in the received GPS data and revises a portion of path corresponding to the noisy GPS data. The tracking server may update a map database to include one or more road segments associated with the revised portion of the path. Furthermore, the tracking server may calculate a fare for the trip based on the revised path.
	Batra et al. (US 20210271474 A1) : [0034] A distance or deviation function may be used to determine a deviation between the candidate simplification path and the original path. The deviation may represent a distance or Euclidian distance between the geometry of the original path and the candidate simplified path. In some examples, a deviation may be determined for each of the end points of the subdivided segments that divides the original path and the corresponding end points of the candidate simplified path, and the deviation for the candidate simplified path may be a sum of deviations for each of the corresponding end points. In this way, a reduced degree of freedom may be ensured for the simplified path as the parametric velocity may be aligned at each end point of the subdivided segment of the original path, and thus, may result in tighter correspondence between the end points on the original path and the corresponding end points of the simplified path in Euclidean space. Candidate segments for the candidate simplified path at each iteration may be determined based on the corresponding candidate parametric values and the associated candidate anchor points. At each iteration, the candidate parametric values and the candidate anchor points for the current candidate simplified path may be updated until the deviation is below the pre-determined threshold. In this way, the deviation between the original path and the current candidate simplified path may be decreased at each epoch. An improved simplified path may be determined based on the candidate anchor points and candidate parametric values corresponding to the candidate simplified path for which the deviation is determined to be below the deviation threshold. The improved simplified path may be determined to be the simplified path for the original path. The candidate anchor points, the candidate segments and the candidate parametric values corresponding to the improved simplified path and the other candidate simplified paths may be stored in a data store 118 as anchor points 120 and parametric values 124, and subsequently retrieved by the candidate path module 110 and/or the simplified path update module 112. In this way, the path simplification system 115 can balance model expressiveness in terms of reduced number of anchor points while reducing the deviation from the original path to a certain threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451